    Case 3:19-cr-00083-JAG Document 1 Filed 06/05/19 Page 1 of 2 PageID# 1
                                                                                                     '


                                                                                        .     L

                         IN THE UNITED STATES DISTRICT COURT
                                                                                f      JUN - 5 2013

                                                                                 l-LtKK, U.S. DISTRICT COURT
                                                                                        RICHMOND. VA
                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                        Richmond Division


UNITED STATES OF AMERICA


                                                       Criminal No. 3:19CR 083

ROBERT N. BALDWIN, III                                 Count 1: 26 U.S.C. § 5861(d) (Possess
                                                       Unregistered Silencers and
Defendant.                                             Short-Barreled Rifle)

                                                       Forfeiture Allegation

                            June 2019 Term - At Richmond, Virginia

                                          COUNT ONE


       The Grand Jury charges that on or about April 24, 2018, in the Eastern District of

Virginia and vwthin the jurisdiction of this Court, ROBERT N. BALDWIN, III, the defendant,

did knowingly and unlawfully receive and possess firearms, to wit: three firearms silencers as

defined in Title 18, United States Code, Section 921(a)(24); and one weapon made from a

Diamondback Firearms .223 semi-automatic rifle, serial number DB-1804335, that, as modified,

had a barrel length of less than 16 inches, that were not registered to him in the National

Firearms Registration and Transfer Record.

(In violation of Title 26, United States Code, Section 5861(d)).
Case 3:19-cr-00083-JAG Document 1 Filed 06/05/19 Page 2 of 2 PageID# 2
